Bussell, C. J.
The petition prayed for an injunction to prevent the defendants from enforcing, as to the plaintiffs, an ordinance of the City of Gainesville, requiring payment of a tax for conducting the business of undertaking in the city. Upon interlocutory hearing the evidence was conflicting as to whether the plaintiffs carried on the business of undertaking within the limits of that city. The court refused an injunction. The case falls within the well-settled rule of this court, that the discretion of the trial judge in granting or refusing an injunction will not be interfered with, unless there is a manifest abuse of discretion.

Judgment affirmed.


All the Justices concur.